Citation Nr: 0909580	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for acid reflux 
disease, including as secondary to peptic ulcer disease.

3.  Entitlement to service connection for a dental disorder, 
claimed as secondary to peptic ulcer disease.

4.  Entitlement to service connection for anxiety disorder, 
including as secondary to peptic ulcer disease.

5.  Entitlement to a rating in excess of 20 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 1998 and April 2003 rating decisions by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

In the June 1998 rating decision, the RO denied the claim of 
entitlement to a rating greater than 20 percent for peptic 
ulcer disease. 

In July 1999 the Board denied that claim, and the Veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).

By order of August 2000, the CAVC granted a joint motion to 
vacate the Board's July 1999 decision and remand the matter 
to the Board for further development and adjudication.  In 
April 2001 and July 2003, the Board remanded the claim to the 
RO for further development and adjudicative action.  In the 
July 2003 remand, the Board also noted that in an April 2003 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, and 
denied entitlement to service connection for acid reflux 
disease, a dental condition and anxiety.  As the Veteran had 
disagreed with that rating decision, the RO was to issue a 
statement of the case (SOC) on those issues.  Subsequent to 
the remand, the RO issued the SOC and the Veteran perfected 
his appeal of those issues.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008; a transcript of 
that hearing is of record.  

The Board notes that the record includes diagnoses of post-
traumatic stress disorder (PTSD).  The Veteran's claim for 
service connection for anxiety disorder does not include a 
claim for PTSD.  The RO should advise the Veteran that if he 
believes he is entitled to service connection for PTSD, he 
should file a claim for that benefit.

The Board grants herein reopening of the claim for service 
connection for a back disorder.  The Board then REMANDS, for 
additional development, that reopened claim as well as the 
claim for service connection for acid reflux disease.  The 
remanded claims will be addressed by the RO, via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder 
in an unappealed December 1997 decision.

2.  Evidence received since the December 1997 Board decision 
regarding the Veteran's claim for service connection for a 
back disorder is not cumulative of evidence previously of 
record, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no medical evidence to support a finding that 
the Veteran has a dental disorder related to his service- 
connected peptic ulcer disease.


4.  An anxiety disorder is not shown to be etiologically 
related to active service, nor was it proximately caused or 
worsened by the veteran's service-connected peptic ulcer 
disease.

5.  There is no evidence that the Veteran's service-connected 
peptic ulcer disease is manifested by anemia and weight loss, 
incapacitating episodes, hematemesis or melena.  


CONCLUSIONS OF LAW

1.  The Board's December 1997 denial of service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder, and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A dental disability is not causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  An anxiety disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008). 

5.  The criteria for a rating in excess of 20 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.114, Diagnostic Code 7305 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received for the claim for service 
connection for a back disorder has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard, 4 Vet. App. at 
392-94: Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Preadjudication notice regarding the claims of service 
connection for dental disorder and anxiety disorder was sent 
in January 2003.  Although the notice did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim for service connection, such 
error was harmless given that service connection for those 
disorders is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
provided in an August 2006 letter. The claim was subsequently 
readjudicated in a March 2008 supplemental SOC. Mayfield, 444 
F.3d at 1328.  Further notice was then provided in a May 2008 
letter.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  He was provided with VA 
examinations to assess his service connected peptic ulcer 
disease.  In this case, VA need not obtain examinations for 
the claim for service connection for dental and anxiety 
disorders as the evidentiary record does not show that the 
Veteran currently suffers from such disorders that may be 
associated with an established event, injury, or disease in 
service, or with a service connected disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Reopening a Claim of Service Connection for a Back 
Disorder

The Veteran's original claim for service connection for a 
back disorder was denied by a rating decision in July 1984 
from which the Veteran did not file an appeal.  A subsequent 
attempt to reopen the claim was denied in an April 1996 
rating decision.  The Veteran appealed that rating decision, 
and in a December 1997 decision the Board found that new and 
material evidence had not been received to reopen the claim.  
He did not appeal the Board's decision and it became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Because of this, 
the Veteran's current claim for service connection for a back 
disorder can only be reopened if new and material evidence 
has been submitted since the earlier decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Regardless of any action taken by 
the RO during the pendency of this appeal, the Board 
initially must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Veteran submitted a claim to reopen in November 2000.  
For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record prior to the December 1997 Board 
decision consisted of the Veteran's service treatment 
records, including his pre-induction examination that noted 
scoliosis of the dorsolumbar spine; from May to August 1951, 
the Veteran was reportedly treated for low back pain, with 
radiographic examination in July 1951 showing the presence of 
spina bifida occulta, a defect at the level of the first 
sacral segment, and slight anterior narrowing at T12 and L1, 
most probably on the basis of old epiphysitis; there was no 
evidence of trauma in service other than a notation on the 
Veteran's separation examination of back strain in November 
1952, which was mildly symptomatic on separation.  A November 
1993 VA examination diagnosed low back pain, possibly due to 
degenerative changes.  A December 1993 treatment record noted 
chronic low back pain.

The Veteran's claim for service connection was denied in 1997 
because the evidence showed that he had a preexisting back 
disability at entrance into service and there was no evidence 
of inservice aggravation of that disability or of a chronic 
back disability resulting from an inservice injury.  

Evidence relative to the claim for a back disorder that has 
been associated with the claims folder since the December 
1997 Board decision includes a January 2006 statement from 
the Veteran's treating VA physician that noted that he had 
"chronic low back pains since 1952- as noted in his military 
file in Fort Sheridan, Illinois- probably secondary to his 
hypertrophy facet arthropathies at the L4/L5 and L5/S1 levels 
as noted by his MRI scans."  A January 2008 statement from 
another of the Veteran's treating VA physicians notes that 
the Veteran "injured his back in Korea, and has Low Back 
Pain."

Because the record did not previously contain such potential 
nexus evidence, this evidence is new and material as it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a back disorder is reopened.

III.  Service Connection Claims

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting 
of service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Dental Disorder

The Veteran contends that he has a dental disability that he 
characterizes as erosion of his teeth and that he believes is 
a result of his service-connected peptic ulcer disease.

The service treatment records do not show any dental trauma 
or erosion of the teeth.  In August 1956, the Veteran 
submitted an application for outpatient VA dental treatment.  
He denied any dental disability or injury to his teeth as a 
result of combat wound, service accident, or trauma (injury).  

In December 2003 a retained dental root was extracted.  Tooth 
decay and bruxism of various teeth were also noted.  A 
February 2005 VA treatment record noted partial edentulism, 
periodontal disease, caries, and moderate to severe bone 
loss.  

In this case, there is simply no medical evidence of record 
to support the Veteran's claim that he has erosion of the 
teeth due to his service-connected peptic ulcer disease.  The 
aforementioned medical evidence, while showing post-service 
dental treatment on occasion does not provide any indication 
of a relationship to service-connected disability.  

The Board does not doubt the Veteran's sincere belief that he 
has a dental condition secondary to peptic ulcer disease.  
However, as a layperson, without the appropriate medical 
training and expertise, he simply is not competent to offer a 
probative opinion on medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Based on the foregoing, the weight of medical evidence is 
against the Veteran's claim for service connection for a 
dental disorder, as secondary to peptic ulcer disease.  
Accordingly, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Anxiety Disorder

The Veteran contends that he has an anxiety disorder that may 
be related to his service-connected peptic ulcer disease.  
The Board will consider the Veteran's entitlement to service 
connection for anxiety disorder on a direct, presumptive and 
secondary basis.  Regarding direct and presumptive service 
connection, it is reasonably established that the Veteran has 
a current psychiatric disability.  He has been diagnosed as 
having mood disorder, not otherwise specified, and psychosis, 
not otherwise specified, in September 2001; panic disorder, 
somatoform disorder, and dysthymia, in November 2001; and 
probable panic disorder in May 2002.  

There is no evidence, however, that the Veteran had any 
psychiatric complaints or treatment in service or that a 
psychosis became manifest in the first post-service year.  
See 38 C.F.R. § 3.307, 3.309.  Also, there is no competent 
medical evidence of record indicating that the Veteran's 
current anxiety disorder is otherwise directly related to 
service.  In the absence of any such evidence, there is no 
basis for awarding service connection for anxiety disorder on 
a direct or presumptive basis.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.307, 3.309.

Regarding secondary service connection, there is again no 
competent medical evidence of record indicating that the 
Veteran's service-connected peptic ulcer disease caused or 
aggravated his anxiety disorder.  

Although the Veteran contends that his current anxiety 
disorder is related to his service connected peptic ulcer 
disease, as a layperson, his contentions are not competent 
evidence of a medical causation or nexus.  See Espiritu, 
supra.

Given the absence of any competent and probative evidence 
showing that the Veteran's anxiety disorder was caused or 
aggravated by his service connected peptic ulcer disease, 
secondary service connection for anxiety disorder is also not 
warranted.  38 C.F.R. § 3.310(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In summary, given that service connection for anxiety 
disorder is not warranted on a direct, presumptive or 
secondary basis, the preponderance of the evidence is against 
this claim and it must be denied.

IV.  Increased Rating for Peptic Ulcer Disease

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Service connection for peptic ulcer disease was granted in 
February 1995, with an initial noncompensable rating assigned 
from June 1993.  An April 1996 rating decision increased the 
rating to 10 percent, also from June 1993.  A December 1997 
Board decision increased the rating to 20 percent disabling; 
a December 1997 rating decision made the 20 percent rating 
effective from June 1993.  

The Veteran's peptic ulcer disease is currently evaluated at 
20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7305 (duodenal ulcer).  

A November 1993 upper gastrointestinal series found no 
definite ulcer demonstrated at that time.  On examination in 
April 1998, the Veteran reported increased pain in the right 
upper quadrant of his abdomen and pain in the right middle 
quadrant as well.  He stated that he was in constant pain.  
The Veteran's right side was noted to be protuberant.  He was 
diagnosed, in pertinent part, with peptic disease with a 
history of epigastric duodenitis and a history of 
hyperplastic polyps.

On examination in April 1998, the Veteran complained of 
abdominal swelling; dark, tarry stools; stomach pain 
following every meal, particularly when performing bowel 
movements; heightened sensitivity (for example, when his 
stomach touched the table he reported sharp pain); ulcer 
flare-ups; and constipation relieved with herbs.

On examination, the Veteran weighed 225 pounds, and it was 
noted that his weight had been stable for the previous 10 
years.  The abdomen was described as obese.  Examination of 
the abdomen revealed normoactive bowel sounds; acute 
tenderness to palpation in all abdominal quadrants; and 
guarding.  There were no signs of anemia and no organomegaly.  
No palpable masses and no rebound tenderness were found.  The 
Veteran refused to undergo a rectal examination, and it was 
noted that his history of colon polyps might explain his 
tarry stools.  The diagnosis was a history of peptic ulcer 
disease, poorly controlled on standard medications.

The examiner noted that the last several recorded visits to 
out-patient care at the Long Beach VAMC contain minimal or no 
reference to peptic ulcer disease (PUD) pain.  She also noted 
that the Veteran had a reasonably well-documented history of 
anxiety and irritable bowel syndrome and concluded that most 
of the Veteran's current complaints were more closely related 
to his documented irritable bowel disorder.

On VA examination in May 2002, the Veteran reported that over 
the years he had had episodes of fairly significant 
discomfort and several episodes of black stool.  He had not 
had any recent black stools, but he may have had one or two 
episodes of vomiting, and some blood as well.  The Veteran 
stated that he would lose one or two days of work per year 
due to abdominal discomfort.  He had maintained his weight in 
recent years.  the examiner stated that complete blood count 
revealed no anemia; that the Veteran did not have recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year; that symptoms did not 
include periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss, productive of 
definite impairment of health; and the Veteran's condition 
did not involve gastrojejunal ulcers.  The impression was 
irritable bowel syndrome and peptic ulcer disease.  The 
examiner stated that the Veteran's symptoms were "vague and 
perhaps more related to irritable bowel syndrome than peptic 
ulcer disease."  

Upper gastrointestinal series in January 2004 showed no 
evidence of acute or chronic peptic ulcer disease.

On VA examination in August 2006, the Veteran denied any 
history of anemia and stated that his weight had not changed.  
On examination, he was 69 inches tall and weighed 210 pounds.  
Examination of the abdomen noted moderate tenderness of the 
epigastric region, with no rebound or guarding.  The examiner 
described the Veteran's peptic ulcer disease as active 
although he did not have any records for review.  

Under Diagnostic Code 7305, the current 20 percent rating is 
assigned for moderate ulcer disease with recurring episodes 
of severe symptoms two or three times per year averaging ten 
days in duration, or with continuous moderate manifestations.  
A 40 percent rating is assigned for moderately severe ulcer 
disease where symptoms less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Diagnostic Code 7306, gastrojejunal 
ulcer, affords a 40 percent rating where there are moderately 
severe symptoms, such as intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved 
by ulcer therapy, or mild and transient episodes of vomiting 
or melena.  38 C.F.R. § 4.114, Diagnostic Code 7306 (2008).  

The objective testing of record, including the upper 
gastrointestinal series completed in November 1993 and 
January 2004, have not shown objective evidence of current 
ulcers.  The Veteran's gastrointestinal symptoms have been at 
least in part attributed to his nonservice-connected 
irritable bowel syndromes.  The Board may not utilize 
symptoms of nonservice-connected disability in a rating for 
service-connected disability.  See 38 C.F.R. § 4.14 (2008) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  It should also be 
noted that the Veteran's symptoms do not approximate the 
severity required for a higher rating under DC 7305, even if 
they were caused by a service-connected disability.  He does 
not have anemia or weight loss, and he does not have 
incapacitating episodes of 10 days or more four times a year.  
The Veteran does have some of the symptoms required for an 
increased rating under DC 7306; however, he has not been 
diagnosed with gastrojejunal ulcer and, as noted above, the 
objective evidence shows that he currently has no ulcers of 
any kind.  As such the currently-assigned percentage is 
appropriate.  38 C.F.R. § 4.114 (The rating regulations 
provide that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other. A single rating will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher rating 
where the severity of the overall disability warrants such 
elevation). 

Based on the evidence, the Veteran's service-connected peptic 
ulcer disease does not warrant an increased rating during any 
time within the appeal period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b).  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
service-connected peptic ulcer disease.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record. 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disorder and 
the claim is reopened.

Service connection for a dental disorder, claimed as 
secondary to peptic ulcer disease, is denied.

Service connection for anxiety disorder, including as 
secondary to peptic ulcer disease, is denied.

A rating in excess of 20 percent for peptic ulcer disease is 
denied.


REMAND

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Consequently, further 
development is necessary regarding the reopened claim for 
service connection for a back disability. A VA examination is 
warranted in order to clarify the etiology of the Veteran's 
low back condition(s) and to determine whether any condition 
increased in severity during or because of his military 
service beyond the natural progression of the condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  In such a case, "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service . . . ." 38 C.F.R. 
§ 3.306(a).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in- service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence (obvious 
or manifest)" in this regard.  38 C.F.R. § 3.306(a), (b).  In 
order to establish aggravation, the preexisting disorder must 
have undergone "a lasting worsening . . . that is, a 
worsening that existed at the time of separation . . . ."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)

In Quartuccio, supra., the Court provided guidance regarding 
notice requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.

The Veteran has not been provided with a VCAA letter with 
respect to his claim for service connection for acid reflux 
disease, including as secondary to his service connected 
peptic ulcer disease.  Consequently, he is prejudiced by the 
notice defect, and proper notice in this matter is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of all 
current lower back pathology.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should conduct 
a thorough examination of the lower back, 
including X-rays and any other testing 
deemed necessary, and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a) Identify the current back disabilities 
by diagnosis.  Is it at least as likely as 
not (50 percent or more probability) that 
any currently diagnosed low back condition 
which pre-existed active duty was 
aggravated (that is, permanently worsened) 
by active duty?

b) If aggravation is found, does the 
aggravation constitute an increase beyond 
the natural progression of the condition?

c) If the answer to the above questions 
does not support service connection by 
aggravation, provide an opinion as to 
whether any other currently diagnosed low 
back/lumbar spine condition (which did not 
pre-exist service) is at least as likely 
as not (50 percent or more probability) 
causally linked to any incident of active 
duty?

The examiner is requested to provide a 
rationale for any opinion provided.

2.  The RO/AMC must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  
In particular, the RO/AMC should ensure 
that the Veteran and his representative 
are advised specifically of what he needs 
to establish entitlement to service 
connection for a low back disability and 
acid reflux disease, including as 
secondary to service connected peptic 
ulcer disease; what the evidence shows; of 
his and VA's respective responsibilities 
in claims development; to submit 
everything he has pertinent to the claim, 
and regarding disability ratings and 
effective dates of awards.  The Veteran 
and his representative should be given the 
opportunity to respond.

3.  The RO/AMC should then readjudicate 
these claims.  If either remains denied, 
the RO/AMC should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


